Conviction was for having possession of illicit alcoholic beverage, to-wit: whisky, in a container to which no stamp was affixed.
The appeal was dismissed at a former day of the term. In the order of dismissal we inadvertently said that among other things the transcript showed no "sentence." It being a misdemeanor, of course no sentence was necessary. The defects in *Page 196 
the record have been remedied in the essentials necessary by a supplemental transcript. The appeal is reinstated and will now be disposed of on its merits.
Officers entered a house occupied by appellant and his brother, O. P. Little, by virtue of a search warrant. No one was present except appellant. He was seen by the officers pouring the contents of two half pint bottles through a hole in the floor. When first seen the bottles appeared to be about full. By the time the officers stopped him only a small quantity — a few drops — remained in each bottle. A considerable amount of the liquid had spilled and spread out on the floor around the hole. The scent of whisky was noticeable. Enough liquor remained in the bottles for the officers to taste, which they did, and testified that it was whisky. Appellant told the officers it was whisky, and that it belonged to him, and not to his brother; that he had bought it from a Bohemian. The bottles had no stamp tax on them evidencing payment of tax.
The only two bills of exception in the record question the sufficiency of the evidence to support the conviction. The State's evidence related demonstrates that the contention is without merit.
The judgment is affirmed.